 WAPLES-PLATTER COMPANIES483Waples-Platter Companies'andChauffeurs, Team-sters and Helpers Local Union No.47, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 16-CA-5494witnesses, and after due consideration of the briefs filed onbehalf of all parties, I make the following:FINDINGS AND CONCLUSIONS1.RESPONDENT'S BUSINESSDecember11, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn July 31, 1974, Administrative Law Judge IrvingM. Herman issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions and asupporting brief, and the Charging Party filed a briefin support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders theRespondent, Waples-Platter Companies, Fort Worth,Texas, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommended Or-der.IThe name of Respondent appears as amended at the hearingDECISIONSTATEMENT OF THE CASEIRVING M. HERMAN, Administrative Law Judge: This casewas tried before me on June 4 and 5, 1974, at Fort Worth,Texas. The charge was filed by Chauffeurs, Teamsters, andHelpers,Local Union No. 47, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, on March 14,and served on Respondent, Waples-Platter Companies,' byregisteredmail the sameday. Complaint issued April 30. Theprimary issues is whether Respondent violated Section8(a)(5) of the National Labor Relations Act, as amended (29U.S.C., Sec. 151et seq.),herein called the Act, by failing tobargain ingood faith with the Union.Upon the entire record, including my observation of theRespondent's name wasamended at the hearing by changing "Com-pany" to "Companies "The complaint (as amended at the hearing) alleges, theanswer (as amended at the hearing) admits, and I find thatRespondent is a Texas corporation engaged in the wholesaledistribution and sale of groceries, with its principal office andplace of business at Fort Worth; that during the year immedi-ately preceding the complaint, Respondent received at saidfacility products valued in excess of $50,000 from outside ofTexas, and sold and distributed groceries valued at over $1million; and that Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Unionisa labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICEA. The Fact'1.The bargaining prior to March 6, 1974Following a stipulated consent election held March 21,1973, the Union was certified on March 29, 1973, as theexclusive bargaining representative of Respondent's em-ployees. The Union submitted its proposals on April 26 anda series of 10 bargaining meetings commenced May 18, 1973.A number of the Union's proposals were tentatively agreedon at the first meeting. Respondent sent the Union certaincounterproposals on June 18, but failed to furnish its eco-nomic proposals at the June 21 meeting, as promised, becauseof its claimed inability to do so in view of the price freeze. Theemployees struck on July 29. The parties did not meet againuntil September 21, and, since the Respondent still had noeconomic proposals ready, the Union's chief negotiator atthat time, Allgood, said there was no point in prolonging themeeting and the Union would be available to meet whenRespondent was prepared to present its economic proposal.Sometime between then and November 15, Respondentproposed the maintenance of existing economic conditionswhich Union Attorney Hicks accepted in a telephone call toRespondent's attorney and chief negotiator, Sears, onNovember 15. Hicks confirmed this by letter to Sears thefollowing day, adding his "certain[ty]" that such acceptancewould remove "the last stumbling block to securing a finalcontract" and urging that the parties meet the following week"to finalize this matter." Further meetings were held onNovember 28 and December 3. Meanwhile, tentative agree-ments were reached on additional noneconomic provisions.2There is no testimonial conflict between the opposingwitnesses, con-cerning the period prior to March 6, 1974215 NLRB No. 80 484DECISIONSOF NATIONALLABOR RELATIONS BOARDHicks, who by that time had started to attend the negotia-tions and had become cospokesman with Allgood, began theDecember 17 meeting by stating that the parties were reason-ably close to an agreement and proposed that they runthrough the various items. This proved burdensome, and itwas decided that the Union would send to Sears a draft of thenoneconomic items tentatively agreed to thus far. Hicksfarmed the job out to Allgood but Allgood understood thathe had been assigned only so much of this task as related tomatters covered in the Union's original proposal. There wassubstantial discussion of some, if not all, of the five items stillopen. Allgood thought these were settled "in principle," andthat, in view of the other agreements reached, the partiesvirtually had a contract. Hicks testified that while he wouldnot describe the situation in respect to the open items as"agreement in principle," he felt that at least "we were downto the final cut before we had an agreement . .we weredarned close."Hicks sent the following wire to Sears on December 17,after the conclusion of the meeting, listing the items still open,and notifying him of the unconditional offer of the strikers toreturn to work:THIS MESSAGE WILL CONFIRM THE PRESENT STATUS OF THEREFERENCED MATTER ALL CONTRACT LANGUAGE HAS BEENAGREED UPON EXCEPT THE FOLLOWING THE WAIVER CLAUSE ASSET OUT IN YOUR WRITTEN PROPOSAL WAS NOT AGREED UPONYOU WERE TO DETERMINE WHETHER, AS A MATTER OF LAW, THELANGUAGE WOULD REQUIRE BARGAINING ABOUT SUBSEQUENTUNFORESEEN MATTERS HOWEVER, WE HAVE RECIEVED NOTH-ING TO DATE THE PICKET LINE CLAUSE (SECTION 2-6 OF THECOMPANIES NO STRIKE-NO PICKETING-NO LOCK-OUT CLAUSE)HAS NOT BEEN AGREED UPON ALTHOUGH SO PROPOSED BY THECOMPANYNO AGREEMENT HAS BEEN REACHED REGARDING THE TERM OFTHE CONTRACT THE UNION HEREBY PROPOSES THAT THE CON-TRACT BE EFFECTED FOR ONE YEAR PLFASE BE PREPARED TOAGREE OUR COUNTER PROPOSE AT OUR NEXT MEETINGTHE PARTIES HAVE AGREED THAT EXISTING ECONOMIC BENEFITSWILL CONTINUE IN EFFECT, HOWEVER, DESPITE AGREEMENT TODO SO, YOU HAD NOT REDUCED THESE TO WRITING FOR OURMEETING OF DECEMBER 17, 1973 YOU AGREED TO HAVE SUCHPREPARED FOR OUR NEXT MEETING A PREGNANCY LEAVECLAUSE HAS NOT RECEIVED AGREEMENT PLEASE BE PREPAREDTO COUNTER PROPOSE OR AGREE TO OUR NEXT MEETING DUR-ING THE WEEK OF DECEMBER 10, 1973 YOU INFORMED ME FORTHE FIRST TIME THAT THE COMPANY WISHED TO HAVE LAN-GUAGE IN THE CONTRACT TO PROTECT AGAINST POST STRIKEDISRUPTION BY FORMER STRIKERSYOU LEFT THE MEETING OF DECEMBER 17, 1973 TO PREPARE THECOMPANIES PROPOSAL IN LATER CONVERSATION YOU IN-FORMED ME THAT SUCH A PROPOSAL WOULD BE READY BY OURNEXT MEETINGREGARDING ALL THE ABOVE, WE AGREED THAT YOU WOULDCALL ME ON DECEMBER 19 1973 TO SET UP A SESSION FOR LATERTHAT WEEK IN ADDITION, ACCEPT THIS MESSAGE AS THE UN-ION'S UNCONDITIONAL OFFER TO RETURN TO WORK ALL STRIK-ERS PLEASE ADVISE ME IMMEDIATELY HOW SUCH CAN MOST EX-PEDITIOUSLY BE COMPLETEDSearsreplied by wire on the18th asfollows:YOUR TELEGRAM OF DECEMBER 17 1973 RECEIVED BY ME DECEM-BER 18 1973 I DO NOT AGREE THAT ALL CONTRACT LANGUAGEHAS BEEN AGREED UPON EXCEPT THE DETAILS SET OUT IN YOURTELEGRAM ALL PROPOSALS HERETOFORE MADE BY BOTH OF USIN THE HOPE THAT THE STRIKE COULD BE AVOIDED OR SHORT-ENED WERE CONTINGENT UPON ARRIVING AT A COMPLETE CON-TRACT, WHICH WE HAVE NOT ACCOMPLISHED AS OF THIS TIME IBELIEVE THAT THE BEST WAY TO PROCEED IS FOR YOU TO PRE-PARE AND MAIL TO ME A COMPLETE CONTRACT AS YOU UNDER-STAND THE PRESENT SITUATION THIS WOULD BE IN LINE WITHYOUR PREVIOUS STATEMENT THAT SUCH A PROPOSAL WOULD BEREADY FOR OUR LAST MEETING WE WILL THEN REVIEW TO DE-TERMINE WHETHER DISCUSSION IS NECESSARY AND MEET YOUAS SOON AS POSSIBLE STRIKERS WHO WISH TO RETURN TO WORKMAY REPORT IN PERSON TO THE EMPLOYMENT OFFICE AT THEWAREHOUSE BETWEEN THE HOURS OF 8AM AND 5PM ONWEEKDAYSOn the 19th, Allgood,under the mistaken impression, asindicated above, that he was not to cover any items, eventhose agreed upon,which had been proposed by Respondent,sent Sears a draftof theitems in the Union's proposal onwhich tentative agreement had been reached.On January 3,1974, Hickssent Sears a draft of proposals concerning theopen items listed in his wire of December 17. On January 31,apparently in response to the request in Hicks' telegram ofDecember 17, Sears sent him materials embracing the eco-nomic benefits that the Union had agreed to accept. Therewere delays, apparently on both sides, in scheduling the nextmeeting, and in the interim,on February 18, Respondentwrote Hicks of its unilateral revision of its pay scale upwardson the basis of the completion of construction of a warehouseaddition enabling it to consolidate its operations into a singlefacilitymaking for greater efficiency and productivity. Itsannouncement stated the action was"without prejudice tocollective bargaining"and offered to "negotiate any detailswhich you want to discuss"Neither the delay nor the wageraise was regardedby the Unionas other thanbona fide.' Ameeting was finally arranged for March 62.TheMarch 6 meetingAllgood had been transferred to Washington in February,so Hicks was the chief spokesman for the Union at the March6 meeting.Respondent was again represented,as at all thesessions, by Sears, Dexter (its vice president and secretary),and Nickell (personnel director). However, Dexter openedthe meeting by announcing that he had succeeded Sears aschief negotiator and immediately went on to say that alltentative agreements were set aside, and that while Respond-ent might not want to change all of them it was going toreexamine them.'Hicks asked why, and Dexter said that3Hicks felt "at that point that we had relinquished control over wagesduring whatever term the contract would be "Although Dexter testified that he had mentioned only those agreementscovered in Allgood's communication of December 19, he admitted on cross-examination to having "announced that all tentative agreements were off "Ihave found Hicks a more credible witness in any event, and he emphati- WAPLES-PLATTER COMPANIES485circumstances had changed. Pressed for specifics, he andSears mentioned economic controls, the energy crisis, a sig-nificant increase in business, enlargement of the warehouse,more employees, more customers, and the passage of time;plus the fact that concessions had been made to avert a strikeand then to settle it, and now the strike was no longer hangingover their heads. Hicks said this sounded like "utter badfaith" and that since they had been so close to a contractRespondent owed an explanation in greater particularity asto how each tentative agreement had been affected by thesevarious factors. Respondent refused so to particularize. Hickstestified that he then asked what proposals Respondent hadto make, and Respondent offered a grievance procedure thatwould have sharply reduced coverage from any complaintalleging failureto comply with the contract to discharges forreasons other than destruction of company property or sabot-age The Union rejected this proposal out-of-hand, and Hicksasked what other proposals Respondent had after repudiatingalmost a year of bargaining achievements. Respondent re-plied, according to Hicks, that it did not have any otherproposals ready but would have a full written proposal at thenext meeting.5 Dexter's testimony was that he was ready todiscuss other proposals but that he wished to discuss thechanges, while "Mr. Hicks refused to go through and discussthe changes that we wanted to make. He only wanted todiscuss the reasons for the changes."Dexter first testified that Respondent's decision to reexam-ine the tentative agreements was made in January or Febru-ary.He testified later, however, that the decision, made byPresident Sweeney, was communicated to him at the timewhen they discussed the wording of the telegram Sears sentto Hicks on December 18. Dexter also testified that prior toMarch 6 Respondent had not considered each agreement"individually" in light of the changed circumstances it men-tioned to the Union, but his later testimony was that he"knew which ones [he] wanted to change" by that date.3.Subsequent eventsThe Union filed the instant charge on March 14. Althougha meetinghad been set for the 19th, Hicks did not attendbecause he felt that further negotiations should await theoutcome of the charge. The Union's new business agent,Birks, who had also attended the prior bargaining sessions,spoke for the Union on March 19 He requested the proposalthat had been promised on March 6, but Dexter who hadstarted to prepare the proposal, had dropped it upon the filingof the charge because he and Sears agreed that the chargeindicated the Union would not rehash the previously tenta-tively agreeditemswithout a detailed explanation by Re-spondent which the latter did not intend to provide. Birks didrefuse to renegotiate any of those items, saying he did not see"any reason" to do so in the absence of further explanationby Respondent, and the Union did not want to appear to bemooting its charge.cally testified that Dexter's announcement referred to "all" the tentativeagreements5Dexter said that supplying written proposals in advance of discussionwas not the way the parties had been operating This position did notcomport with the submission of the initial proposals of the parties.Respondent offered to extend recognition for 60 daysbeyond March 29, the anniversary of the certification, andBirks said that Hicks, who had previously expressed concernover the approaching end of the certification year, wouldcommunicate with Sears concerning his proposal. Hicks tele-phoned Sears on April 8 to inquire about a resumption ofnegotiations with the understanding that the parties wouldnot "rehash" the tentative agreements pending the investiga-tion of the charge. Sears, after talking to Dexter and Sweeney,rejected this condition by letter of April 10 in which he"restate[d] . . . that many of the concessions made in theinitial negotiations were done so for the purpose of avoidingand averting a strike," which, "coupled with other reasons,"required "re-examination of those articles which were tena-tively agreed to between the parties."B. AnalysisThe Act "impose[s] a mutual duty upon the parties toconfer in good faith with a desire to reach agreement."N.L.R.B.v.InsuranceAgents'InternationalUnion[Prudential Ins. Co.]361 U.S. 477, 488 (1960). "While Con-gressdidnot compel agreement . . . it did require[good-faith] collective bargaining in the hope that agreementswould result."N.L.R.B. v. Truitt Mfg. Co.,351 U.S. 149, 152(1956). It is therefore of particular importance, when theparties have made substantial progress toward agreement,that that momentum not be dissipated lightly. To this end,the Board views with concern a party's withdrawal of conces-sions made in the negotiations, albeit tentatively,and regardsas evidence of bad faith the failure to reasonable explain suchwithdrawal.San Antonio Machine & Supply Corp., 147NLRB 1112, 1116-17 (1964), enfd 363 F.2d 633, 635-637(C.A.5, 1966);Nassau Glass Corporation,199 NLRB 476(1972);McCann Steel Company,190 NLRB 12, 17 (1971);OrionTool,Die and Machine Co.,195NLRB 1080,1087-88 (1972);Inter-Polymer Industries, Inc.,196 NLRB729, 761(1972);Shovel Supply Company,162 NLRB 460, 473(1966).Recognizing the force of the foregoing, Respondent relieson the explanation it advanced at the meeting of March 6. Itsstatement of this issue, however, both at the hearing and inits bnef,6 shows that its position falls short of the Act's re-quirements. It is not enough to claim a change in conditions,just as it was not enoughfor the employer inTruitt, supra,to claim an inability to pay higher wages. "Good-faith bar-gaining necessarily requires that claims made by either bar-gainer should be honest claims. . . .If [the claim] is impor-tant enough to present in the give and take of bargaining, itis important enough to require some sort of proof of its ac-curacy."Truitt, supraat 152-153. It was precisely that ab-sence of such proof here that prevented the testing of Respon-dent's claim and hence precluded meaningful bargaining. Byfailing to particularize the effects of the "change in condi-tions" Respondent did not even reach the stage to which theemployer inTruitthad advanced The latter at least hadrelied on a claim which could be proved or disproved by thefinancial records sought by the Union. The Union here,6 "is a company permitted to re-examine those articles tentatively agreedto when there is a material change in conditions9" 486DECISIONSOF NATIONALLABOR RELATIONS BOARDhowever, was not evenin a positionto request proofs becauseRespondent had not yet indicated-indeed it refused toindicate-why, in its own view, any of the allegedchanges inconditions (other than the termination of the strike) war-ranted review of the various provisions tentatively agreed on.I find incredible Dexter's testimony that Hicks was unwill-ing to discussthe changes desired by Respondent and insistedon confining the discussion to the reasons for the changes. Inthe firstplace,I am unable to comprehend how the reasonscould be discussedin a vacuumfree from consideration of thechanges themselves. Secondly, Dexter's repeated testimony ofhis readiness and willingness to discuss the changes (but notthe reasons) on March 6 is impossible to reconcile with hisadmissionthat he had not yet considered each particularagreementin light of the changed circumstances, because inthe absence of such consideration he could not have decidedby that time of the withdrawnagreementshe wanted tochange. He contradicted himself laterin histestimony, more-over, by asserting that as of March 6 he "knew which ones[he] wanted to change." And if he did know that, his tes-timony offers no explanation for his withdrawal of thoseprovisions which he did not intend to change, including someindeed, like the Union's recognition,whose substantive effectcould not lawfully be changed.Nor does it explain why the Union was not afforded somenotice of so serious a development in advance of a meetingwhich, as it turned out, was almost 3 months in coming andonly 3 weeks before the expiration date of the certificationyear when it did come. Respondent's position that the Unionwas put on notice by Sears' telegram of December 18 is hardlytenable in view of the invitation in the telegram of "a com-plete contract as you understand the present situation. Thiswould bein line with' your previous statement that such aproposal would be ready for our last meeting. We will thenreview to determine whether discussion is necessary." Notonly was such an invitation inconsistent with any notion thatRespondent might be withdrawing from previous agree-ments,but the last sentence quoted evensuggeststhat thedraft to be submitted might well disclose the absence of anydifferences so as to obviate further discussion.'As indicated in footnote 4,supraI found Hicks a morereliable witness, and credit his testimony that Dexter's with-drawal on March 6 was fromallthe tentative agreements, notjust those covered by Allgood's communication of December19.8This of course included even matters which had beenthe subject of company demands. ". . . [I]f the Board is notto be blinded by empty talk and by the mere surface motionsof collectivebargaining, itmust take some cognizance of thereasonableness of the positions taken by an employer in thecourse ofbargainingnegotiations."N.L.R.B. v. Reed &Prince Mfg. Co.,205 F.2d 131, 134 (C.A. 1), cert. denied 346U.S. 887. While tentativeagreements,by definition, are notfinal, an employer may not use his right to change position'Even if Sears' wire could somehow be deemed to imply an intent towithdraw, surely something more explicit was required by good faith in theface of such further communications as Allgood's letter of December 19,1973, Hicks' letter of January 3, 1974, Hicks' subsequent phone call toSears, and Sears' letter of January 31 in response to that call8Additional support for this finding appears in Sears' "restate[ment]," inhis April 10 letter, of Dexter's position-without limitation-for "re-exami-nation of those articles which were tentatively agreed to between the par-ties ""as a cloak" because, as the Court of Appeals for the FifthCircuit recently said inSweeney & Co. v. N.L.R.B..,437 F.2d1127, 1134 (1971), in reaffirming language it had used inN.L.R.B. v. Herman SausageCo., 275 F.2d 229, 232 (1960):... bad faith is prohibited though done with sophistica-tion and finesse. Consequently, to sit at a bargainingtable, or to sit almost forever, or to make concessionshere and there, could be the very means by which toconceal a purposeful strategy to make bargaining futileor fail.Hence, we have said in more colorfullanguageittakesmore than mere "surface bargaining," or"shadow boxing to a draw," or "giving the Union arunaround while purporting to be meeting with the Un-ion for purpose of collective bargaining" [footnotesomitted].As has been noted above, the only reason given by Re-spondent for its change in position that required no furtherexplanation was that flowing from the termination of thestrike. However, I find this reason also to have been advancedin bad faith since whatever validity it might have had inrespect to concessions, it could have had no possible applica-tion to those matters on which tentative agreement had beenreached at the insistence of Respondent. I have grave dif-ficulty,moreover, with Respondent's position that to the ex-tent that a strike forcesconcessionsfrom an employer, theUnion can call off the strike short of the actual conclusion ofan agreement only at the risk of the employer's repudiationof those veryconcessionswhich induced the return to work.If at that point the employees retain sufficient stamina toendure and subject their families to further privation byrenewing the strike, the employer is free, contends Respond-ent, to start again from scratch. Should the employees lackthat fortitude, as is likely after a long strike, what has beena successful strike is lost. It may be that with thisheads-tails combination Respondent has discovered an elixirdestined to earn the everlasting and universal gratitude of theemploying fraternity. However, I cannot help but doubt thatthis quite squares with the purposes of the Act. Cf.CarolineFarms Division of Textron, Inc.,163 NLRB 854 (1967), wherean employer's insistence on renegotiating all subjects notspecifically covered by a strike settlement agreement washeld, together with other conduct indicative of bad faith, toviolate the Act even though such repudiation was sought tobe justified by the earlier rejection of the tentative agreementby the membership and the ensuing strike.Ifind that Respondent's conduct, viewed in its entirety,shows a determination to give the appearance of good-faithbargaining accompanied by an equal determination not toreach agreement.CONCLUSIONS OF LAW1.Respondent is an employerengaged incommerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has violated Section 8(a)(5) of the Act byrefusing to bargain with the Union in good faith.4.The aforesaid unfair labor practice affects commercewithin themeaningof Section 2(6) and (7) of the Act. WAPLES- PLATTER COMPANIES487REMEDYIn order to remedy the unfair labor practice found hereinmy recommended Order will require Respondent to ceaseand desist therefrom and from any like or related conduct.Moreover, in order to effectuate the policies of the Act therecommended Order will require that Respondent bargain ingood faith with the Union and, if an understanding isreached, embodyit in asigned contract; in this connection,and since Respondent has given no indication of how far backit intends to go in the negotiations, I shall recommend thatthe Union's certification extend 1 year from the commence-ment of negotiations hereunder. I shall not recommend theadditional remedies sought by the Union9 because theBoard's decisions indicate that the instant circumstances donot warrant a departure from its conventional remedial provi-sions.Cf.ShovelSupplyCo.,162NLRB 460, 461,474- 475 (1966);OrionTool,Die and Machine Co.,195NLRB 1080, 1089, 1091 (1972);Rauland Div. of Zenith,187NLRB 785 (1971);LonghornMachineWorks, Inc.,205NLRB 685, fn 2 (1973).Upon the foregoing findings of fact and conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby recommend the following:ORDER10Respondent,Waples- PlatterCompanies, its officers,agents, successors, and assigns, shall:1.Cease and desist from(a)Refusing to bargain collectively with Chauffeurs,Teamsters and Helpers, Local Union No. 47, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (herein called the Union),as the exclusive bargaining representative of the employees inthe following approriate unit:All order pullers, forklift operators, shipping and re-ceiving clerks, frozen food packers, maintenance andmechanics, loaders and local and over- the- road truck-drivers at the employer's place of business located at7301 Waples Road, Fort Worth, Texas, excluding officeclerical, professional employees, supervisors, guards and9Requiring Respondent "not to withdraw from tentative agreementsexcept where superseded by subsequent mutual agreements," to pay theUnion's costs, to give the Union the use of Respondent's bulletin boards, andto permit Board personnel to read the order to the employees10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionstherto shallbe deemedwaived forall purposeswatchmen as defined in the National Labor RelationsAct, as amended.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act-(a)Upon request, bargain collectively and in good faithwith the Union for the unit described herein with respect torates of pay, wages, hours of work, and other conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a signed agreement. The certificationyear shall extend 1 year from the date such new bargainingnegotiations begin(b) Post at its place of business in Fort Worth, Texas,copies of the attached notice marked "Appendix."" Copiesof said notice, on forms provided by the Regional Director forRegion 16, after being duly signed by an authorized represen-tative of Respondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensure thatsuch notices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 16, in writing,within 20 days from the date of the Order, what steps Re-spondent has taken to comply herewith.11 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the Notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILLbargain collectively and in good faith withLocal 47of the Teamsters in the unit certified by theNational Labor Relations Board on March 29,1973, andthe Union's certification shall extend 1 year from thedate new bargaining negotiations begin.WE WILL NOT refuseso to bargain in good faith, norwill we interfere in any similar way with the rights gua-ranteed to our employees by the National Labor Rela-tions Act.WAPLES- PLATTER COMPANIES